Citation Nr: 1107337	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-29 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for asthma prior to December 24, 2008 and in excess of 30 percent 
as of December 24, 2008.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for sinusitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from June 1982 to June 2004.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of  January 2005 and April 2007 rating decisions of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Decatur, Georgia.  

In a May 2007 rating decision, the RO increased the disability 
ratings for asthma and sinusitis, from noncompensable to 10 
percent for each disorder, effective from July 1, 2004 (the day 
after discharge from service).  In a January 2009 rating 
decision, the RO increased the disability rating for asthma from 
10 percent to 30 percent, effective from December 24, 2008.

The Veteran testified at a December 2010 travel Board hearing.

The issue of entitlement to service connection for sleep apnea is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

In December 2010, the Veteran withdrew his appeal of his claims 
of entitlement to higher initial increased ratings for asthma and 
sinusitis.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the 
Veteran concerning the claim of entitlement to higher initial 
evaluations for asthma have been met.  38 U.S.C.A. § 7105(d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal by the 
Veteran concerning the claim of entitlement to a higher initial 
evaluation for sinusitis have been met.  38 U.S.C.A. § 7105(d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).
  

REASONS AND BASES FOR FINDING AND CONCLUSIONS

In December 2006, the Veteran submitted a substantive appeal 
which perfected his appeal as to his claims for entitlement to 
higher initial increased ratings for asthma and sinusitis.  

Thereafter, at the December 2010 Board hearing, the Veteran and 
his representative indicated that he no longer wished to appeal 
these issues.  The Board finds the statement is sufficient to 
represent a withdrawal of the Veteran's appeals of the claims for 
increased initial ratings for asthma and sinusitis.

A substantive appeal may be withdrawn on the record at a hearing 
by the Veteran at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204(b) (2010).

As the Veteran withdrew his appeal concerning the issues of 
entitlement to increased initial ratings for asthma and 
sinusitis, there remain no allegations of error of fact or law 
for appellate consideration.  The Board therefore has no 
jurisdiction to review these issues.




ORDER

The appeal of the claim of entitlement to an initial rating in 
excess of 10 percent for asthma prior to December 24, 2008 and in 
excess of 30 percent from December 24, 2008, is dismissed.

The appeal of the claim of entitlement to an initial rating in 
excess of 10 percent for sinusitis is dismissed.


REMAND

The Veteran's claim for service connection for sleep apnea 
warrants further development.

The Veteran asserts that he has sleep apnea that was present 
during active service and has continued since that time.  In his 
September 2007 notice of disagreement, the Veteran also alleged 
that his sleep apnea is secondary to his service-connected 
respiratory disorders of asthma and sinusitis for which he 
received various medical treatments during service.  The Veteran 
testified at the December 2010 hearing that he believes that his 
sleep problems began in 1983 when he was being treated for 
sinusitis and bronchitis.   

The RO did not directly address the question of secondary service 
connection.  When determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  Szemraj 
v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  That 
is, a case encompasses "all potential claims raised by the 
evidence, applying all relevant laws and regulations, regardless 
of whether the claim is specifically labeled."  Id.  Moreover, 
"the Board is required to adjudicate all issues reasonably raised 
by a liberal reading of the appellant's substantive appeal, 
including all documents and oral testimony in the record prior to 
the Board's decision."  Brannon v. West, 12 Vet. App. 32, 34 
(1998); see also Solomon v. Brown, 6 Vet. App. 396 (1994).  The 
Veteran has not been provided notice of the requirements for a 
secondary service connection claim.  Upon remand, the Veteran 
should be issued a VCAA notification letter that provides the 
evidence and information needed to substantiate a claim for 
secondary service connection.  

The service treatment records are silent for any signs or 
symptoms of sleep apnea.  
Following discharge from service, it was noted in an April 2005 
private treatment report that the Veteran complained of snoring 
and that he likely had sleep apnea by history and examination.  A 
June 2005 private treatment report revealed that the Veteran 
underwent a sleep study and was diagnosed as having moderate 
obstructive sleep apnea/hypopnea associated with arterial 02 
desaturation and arousals.  
 
The Veteran has not been provided with a VA medical examination 
assessing whether he has sleep apnea related to his military 
service or secondary to a service-connected disorder.  Under the 
Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged to 
provide a medical examination and/or get a medical opinion when 
the record contains competent evidence that the claimant has a 
current disability; the record indicates that the disability, or 
signs and symptoms of disability, may be associated with active 
service; and the record does not contain sufficient information 
to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As there is competent evidence of a current sleep apnea 
disability and the Veteran has described having sleep problems 
since service, a medical examination is necessary to determine 
whether the current disability was caused by, or is otherwise 
related to his military service.  In addition, the examination 
report should include an opinion regarding whether the Veteran 
has sleep apnea that was caused or aggravated by his service-
connected asthma and/or sinusitis.  See Allen v. Brown, 7 Vet. 
App. 439 (1995). 38 C.F.R. § 3.310.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be notified of the 
information and evidence needed to 
substantiate his claim for service connection 
for sleep apnea, to include as secondary to 
service-connected asthma and sinusitis.  
Depending upon the Veteran's response, any 
and all assistance due him must then be 
provided by VA. 

2.  Schedule the Veteran for an appropriate 
VA examination to assess sleep apnea. The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction with 
the examination report.  Any indicated 
studies should be performed.

The VA examiner should state whether it is at 
least as likely as not (a probability of 50 
percent or greater) that any diagnosed sleep 
apnea is the result of (a) a disease or 
injury in service, (b) caused by the 
appellant's service-connected asthma and/or 
sinusitis and (c) aggravated beyond the 
natural progression of the disease by the 
service-connected asthma and/or sinusitis.  
In providing an opinion, the examiner should 
comment on the Veteran's reports regarding 
the onset and continuity of his sleep 
problems since service.

A detailed rationale for any opinion 
expressed should be provided.  

3.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for sleep apnea, to include as 
secondary to service-connected asthma and 
sinusitis.  If the benefit is not granted, 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.
  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


